      Case 1:21-cv-00059-AWI-SKO Document 4 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
      ALI ABDULQAWI ABDO ALGAITHI,                        Case No. 1:21-cv-00059-AWI-SKO
 9
                         Plaintiff,                       ORDER GRANTING PLAINTIFF’S
10           v.                                           APPLICATION TO PROCEED IN
                                                          FORMA PAUPERIS
11    US DEPARTMENT OF HOMELAND
      SECURITY, et al.,                                   (Doc. 2)
12
                         Defendants.                  /
13

14          Plaintiff Ali Abdulqawi Abdo Algaithi, proceeding pro se, filed a complaint on January 15,
15   2021, along with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
16   (Docs. 1, 2.) The Court finds Plaintiff has made the showing required by § 1915, and the request
17   to proceed in forma pauperis shall be granted.
18          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
19   1915(e)(2), the Court must conduct an initial review of every pro se complaint proceeding in
20   forma pauperis to determine whether it is legally sufficient under the applicable pleading
21   standards. The Court must dismiss a complaint, or portion thereof, if the Court determines that the
22   complaint is legally frivolous or malicious, fails to state a claim upon which relief may be granted,
23   or seeks monetary relief from a defendant who is immune from such relief.              28 U.S.C. §
24   1915(e)(2). If the Court determines that the complaint fails to state a claim, leave to amend may
25   be granted to the extent that the deficiencies in the complaint can be cured by amendment.
26   Plaintiff’s complaint will be screened in due course.
27          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff
28   with the requisite forms and instructions to request the assistance of the United States Marshal in
      Case 1:21-cv-00059-AWI-SKO Document 4 Filed 01/19/21 Page 2 of 2


 1   serving Defendants pursuant to Federal Rule of Civil Procedure 4.
 2            Based on the forgoing and good cause appearing, IT IS HEREBY ORDERED that
 3   Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED.
 4
     IT IS SO ORDERED.
 5

 6   Dated:     January 19, 2021                              /s/   Sheila K. Oberto   .
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
